COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


WALKER J. FERGUSON
                                             MEMORANDUM OPINION*
v.   Record No. 3010-99-3                         PER CURIAM
                                                 MAY 9, 2000
LIMITORQUE CORPORATION AND
 PACIFIC EMPLOYERS INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Henry G. Crider, on brief), for appellant.
             Appellant submitting on brief.

             (Douglas A. Seymour; Siciliano, Ellis, Dyer &
             Boccarosse, on brief), for appellees.
             Appellees submitting on brief.


     Walker J. Ferguson appeals a decision of the Workers'

Compensation Commission denying him compensation benefits.

Ferguson contends that the commission erred in (1) finding that

he failed to prove he sustained a compensable injury by accident

on August 27, 1997; (2) finding that he failed to prove that his

disability between July 28, 1998 and March 7, 1999 was causally

related to the injury by accident; and (3) failing to apply the

"two causes" rule.     We affirm the commission's decision.




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
                         Injury by Accident

     Our review of the commission's opinion reveals that the

commission agreed with the deputy commissioner that Ferguson was

struck in the lower back by a control valve at work on August

27, 1997.   The dispositive issue before the commission, and

before this Court on appeal, is whether Ferguson proved a causal

connection between the injury by accident and his treatment and

disability between July 28, 1998 and March 7, 1999.

                              Causation

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     So

viewed, the record establishes that on September 11, 1998, Dr.

Larry S. Davidson, a neurosurgeon, who first examined Ferguson

on July 29, 1998, opined as follows:

            Since [Ferguson's] last visit here, he has
            undergone EMG/NCS per Miles Wallace. These
            studies are consistent with a diabetic
            neuropathy, which explains his lower
            extremity numbness. I would agree that this
            does not explain his pain in the lower back
            or the right lower extremity. I think these
            complaints are more consistent with
            mechanical pain secondary to degenerative
            changes of the lumbar spine, perhaps in
            combination with the trauma previously
            described. . . . Again, as before, he does
            not appear to have any significant thecal
            sac compression or symptoms thereof, and his
            lower extremity numbness is explained by his
            diabetic neuropathy. Thus, we are left with
            back pain, which I think is poorly treated
            with surgery and probably better addressed
            with conservative efforts.

                                 - 2 -
Relying upon Dr. Davidson's opinion, the commission made the

following findings:

               The only evidence regarding the cause
          of [Ferguson's] pain in 1998 was offered by
          Dr. Davidson on September 11, 1998. . . .
          Dr. Davidson clearly felt that [Ferguson's]
          pain was related to degenerative changes of
          his spine, and offered only the equivocal,
          speculative term "perhaps" to refer to the
          possibility that it was related to the
          accident in 1997. . . . [Ferguson's] proof
          of causation between the accident in 1997,
          and the disability in 1998 and 1999 does not
          rise above the level of conjecture.

     The principle is well established that "[a] medical opinion

based on a 'possibility' is irrelevant [and] purely

speculative."   Spruill v. Commonwealth, 221 Va. 475, 479, 271

S.E.2d 419, 421 (1980).   In its consideration of Ferguson's

medical records and Dr. Davidson's opinion, the commission could

reasonably find that the medical evidence established, at best,

that Ferguson's back injury "perhaps" was caused by the work

injury.

     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401

S.E.2d 213, 215 (1991).   Thus, in light of the speculative

nature of Dr. Davidson's opinion and the lack of any other

persuasive medical evidence of a causal connection, the

commission was entitled to conclude that the evidence failed to

prove that Ferguson's treatment and disability between July 28,


                               - 3 -
1998 and March 7, 1999 were causally related to his August 27,

1997 accident.

      Because the medical evidence was subject to the

commission's factual determination, we cannot hold as a matter

of law that the evidence sustained Ferguson's burden of proof.

See Tomko v. Michael's Plastering Co., 210 Va. 697, 699, 173

S.E.2d 833, 835 (1970).   The commission's findings, which are

supported by credible evidence, are binding and conclusive upon

us.

                          "Two Causes" Rule

      Ferguson contends that the commission erred in not applying

the "two causes" rule to find his claim compensable.     "The

principle is well established that 'where a disability has two

causes: one related to the employment and one unrelated [to the

employment] . . . full benefits will be allowed.'"      Ford Motor

Co. v. Hunt, 26 Va. App. 231, 237-38, 494 S.E.2d 152, 155 (1997)

(citation omitted).   Ferguson argues that his inability to work

stemmed from two causes, both his back pain and his lower limb

weakness, the former having arisen first.

      With respect to this issue, the commission found as

follows:

           [T]he medical evidence clearly establishes
           that the numbness and weakness in
           [Ferguson's] legs was caused by his diabetic
           condition. Further, Dr. Davidson opined
           that the claimant's pain was "consistent
           with" mechanical low back pain related to
           degenerative changes of the spine. The only

                                - 4 -
          evidence that [Ferguson's] back pain in 1998
          and 1999 was related to the 1997 accident is
          [Dr. Davidson's] statement that the
          mechanical pain was caused by the
          degenerative changes, "perhaps" in
          combination with the trauma reported. . . .
          Dr. Davidson did not opine that the 1997
          accidental trauma "did" contribute to the
          mechanical back pain. Rather, he speculated
          that "perhaps" it did.

     Based upon these findings, which are amply supported by the

record, the commission did not err in concluding that Dr.

Davidson's opinion was not sufficient "to bring the 'two causes'

rule into play" and that Ferguson's evidence did "not meet the

level of medical proof required for causation."

     For these reasons, we affirm the commission's decision.

                                                         Affirmed.




                              - 5 -